76 F.3d 388
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas TOWNSEND, Plaintiff-Appellant,v.STATE OF NEVADA;  Nevada State Industrial Insurance;  NevadaBoard of Exam, Defendants-Appellees.
No. 95-15727.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Thomas Townsend appeals pro se the district court's dismissal of his second amended complaint for failure to state a claim.   Townsend alleges that defendants violated his civil rights by denying him financial assistance under the State of Nevada's Victims of Crime Program, ("Program") Nev.Rev.Stat. § 217.   We review de novo the district court's dismissal of a complaint pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim.  See Roth v. Garcia Marquez, 942 F.2d 617, 625 (9th Cir.1991).   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
First, to the extent that Townsend is challenging the factual findings of the State Board of Examiners and the individual hearing officers, those findings are precluded, by statute, from judicial review.   See Nev.Rev.Stat. 217.117(4).


4
Second, to the extent that Townsend is alleging violations of his due process rights in the administration of the Program, Townsend has fail to establish a protected liberty or property interest under the statute.   The statute in question neither establishes "substantive predicates" to govern official decisionmaking, nor contains "explicitly mandatory language" governing a "particular outcome."   See Nev.Rev.Stat. 217.160(1) (stating that "the compensation officer may order the payment of compensation") (emphasis added);  Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454, 462-63 (1989);  Gotcher v. Wood, 66 F.3d 1097, 1098 (9th Cir.1995).


5
Finally, the district court properly dismissed Townsend's claims against the State of Nevada as barred by the Eleventh Amendment.  See Franceschi v. Schwartz, 57 F.3d 828, 831 (9th Cir.1993).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3